DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 13-17, filed 08/16/2022, with respect to claims 1-8 & 12-20 have been fully considered and are persuasive.  The rejection of claims 1-8 & 12-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-8 & 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 10, 11 & 14, the Applicant’s arguments filed on 08/16/2022 are persuasive and examiner is withdrawing the 102 rejection to Atty. Douglas Holtz.  Since no other prior art has been found, the reasons for allowance are the same as recited in the Applicant’s reply on Pages 13-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856        

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856